          Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 1 of 22




                             IN THE LINITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

 STATE OF        CONNECTICUT                                 :   ss:Hartford, Connecticut
                                                             :

                                                             :   November 1,2018
 COIINTY OF           }IARTFORD                              :

                                                            :    Filed Under Seal

     AF'F'IDAVIT IN SUPPORT OF'ARREST.WARRANT AND SEARCH \ilARRANTS

         I, Gregory Macksoud, being duly sworn, depose and state as follows:

                                    BACKGROTJND OF' AT'F'IANT

         1.       I am a Special Agent employed by the Bureau of Alcohol, Tobacco, Firearms               and

Explosives ("ATF"). As such,         I am a law enforcement officer of the United          States   within the

meaning of Section 2510(7) of Title 18 of the United States Code; that is, an officer empowered

by law to conduct investigations of, and make arrests for, offenses enumerated in Sectiôn2576 of

Title 18. I have been employed       as a Special   Agent with ATF since April of 2015. I attended the

ATF's Special Agent Basic Training Academy located in Glynco, Georgia, for                a combined   period

of   15 wèeks. Prior to that,     I was a Special Agent with the Drug Enforcement Adminiskation

("DEA') in the'Western District of Texas for approximatelythree         and a half    yeaß. I have received

training, both formal and on-the-job, regarding the federal firearms laws administered under Titles

18 and 26   of   the United States Code.

         2.       I   have undergone various law enforcement training, including firearrns training,

training relative to conducting drug investigationg, training on the execution of search and seizure

lvafiants, training on investigative techniques, which include the collection and analysis of data

obtained from search warrants. I have received specialized training in firearms identification and

the investigation of firearms-related offenses.        I   have participated   in   investigations involving
                                                       1
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 2 of 22




individuals who unlawfully possess firearms, of individuals illegally selling firearms, and of

individuals distributing illegal drugs.   I   have coordinated the controlled purchases of illegal

firearms and drugs utilizing confidential sources, cooperating witnesses and undercover law

enforcement officers. I have written, obtained and coordinated the execution of search and arrest

warrants pertaining to individuals involved in the illegal possession and distribution of firearrns

and drugs. I have conducted electronic and physical surveillance of individuals involved in illegal

drug distribution, analyzedrecords documenting the purchase and sale of firearms and illegal drugs

and provided testimony, in both Grand Jury proceedings and District Court proceedings.             I have

also spoken with informants and subjects, as well as local, state and fed.eral law enforcement

officers, regarding the manner in which individuals obtain, finance, store, manufacture, transport,

and diskibute their illegal firearms and drugs. In addition, I have been involved in the investigation

of street gangs, including gangs with a national presence    as   well   as 1ocally-based gangs.   I have

received training both formal and on-the-job, in the provisions of the federal fireanns and drug

laws administered under Titles 78,2! and26 of the United States Code.

        3.     I   am cunently assigned to the ATF Hartford Field Offi.ce and, in conjunction       with

the'Willimantic Police Department ("'WPD") and the DEA, I have been conducting an ongoing

investigation into MOHAMMADREZA                KAMALI, a.k.a. "Reza," (DOB: nr/xx/2000) for

engaging in the business of importing, manufacturing and dealing in firearrns without a license in

violation of Title 18, United States Code, Section 922(a)(1)(A).

        4.     This affidavit sets forth facts and evidence that are relevant to the requested arrest

warrant and search and seizure warrant, but does not set forth all of the facts and evidence that       I

have gathered during the coruse of the investigation of this matter. Rather, I have only set forth


                                                   2
           Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 3 of 22




the facts that are necessary to establish probable cause to support the issuance of the arrest warrant

and the search and seizure warrant.

          5.    I submit this affidavit in support of a criminal     complaint and application for an

arrest warrant charging   KAMALI for engaging in the dealing of firearms without a license in

violation of Title 18, United States Code, Section 922(a)(1)(A), which is more specifically

described   in Attachment B (the "TARGET OFFENSE"); and in support of the following two

search warrants under Rule 41 of the Federal Rules of Criminal Procedure: (1) 28 Chapman Street,

Willimantic, Connecticut (the "TARGET PREMISES"); and (2) information associated with

86Omohammadreza@grnail.com (the "TARGET ACCOLTNT") stored at the premises controlled

by Google LLC, an internet seryice provider headquartered at 1600 Amphitheatre Parkway,

Mountain View, CA 94043 . The iocations to be searched are described in the following paragraphs

and in Attachment A     - Location   #1 and Attachment A     -   Location,#2. The warrants requested

would allow the govemment to seize the evidence described firther in Attachment B            - Location
                                       'Wíth
#1 and Attachment B     - Locatiott#2.       respect to the search of the TARGET ACCCOUNT,

which is pursuant to Rule   4l and 18 U.S.C. $$ 2703(a),2703(b)(I)(A)        and 2703(c)(1)(A), Googie

LLC will be required to disclose to the govemment copies of the information (including the content

of communications) firrther described in Section I of Attachment B - Location #2. Upon receipt

of the information described in Section I of Attachment B        - Location #2, government-authorized
persons   will review that information to locate the items   described   in Section II of Attachment B.

          6.    For the reasons set forth herein, I have probable cause to believe and I do believe,

that the items described in Attaohment B - Location #1 and Attachment B           - Location#2,   which

constitute evidence, contraband, fruits,     or   instrumentalities      of violations of 18 U.S.C. $

                                                   J
          Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 4 of 22




922(a)(l)(A) (Dealing without a License) exist at the TARGET PREMISES and within the

TARGET ACCOLTNT,

                 JURISDICTI9N FOR SEARCH OF TARGET ACC-OUNT

        7.     This Court has jurisdiction to issue the requested warrants for the TARGET

ACCOI-INT pursuant to 18 U.S.C. $$ 2703(a), (bX1XA) and (c)(l)(A) because this Court is "a

court of competent jurisdiction'as definedby       i8 U.S.C. ç271.1. Specificall¡     the Courtis "a

district court of the United States . . . that--has jurisdiction over the offense being investigated."

18   u.s.c. $ 2711(3XÐ(Ð.

                                   STATUTORY AUTHORITY

        8.     This investigation concerns possible violations of 18 U.S.C . $ 922(a)(I)(A), which

providesinpertinentpart,that"Itshallbeunlawful ...foranyperson...exceptalicensed

importer or licensed manufacturer,     to engage in the business of importing or manufacturing

ammunition, or in the course of such business, to ship, transport, or receive any ammunition in

interstate or foreign commerce."

               INVESTIGATION BACKGBOUND AND PROBABLE CAUSE

                   March 20II Investigation by Vflillimantic Police Department

        9.      OnMarch 16, 2018, members of the WPD were contactedbyPatrick             S.   who stated

that he had located a package, addressed to him, containing gun parts that had been delivered to

his address in'Willimantic, Connecticut. Patrick S. stated that there was a notification from FedEx

that there was a second package that he needed to sigu for to receive. Pahick S. stated that he had

not ordered anything firearms related and was concerned that the packages were intended for his

minor son, P.S. (DOB xx/xx12003).


                                                   4
           Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 5 of 22




          10.    WPD detectives subsequently interviewed P.S. with the permission of his parents.

P.S. stated that he hadbeen approachedby a classmate ofhis, identifiedby d,etectives as KAMALI,

several weeks    prior.   P.S. stated that      KAMALI asked P.S. if he could ship a package to P.S.'s

house and P.S. stated that he could not. P.S. stated that sometime after their initial conversation,

KAMALI      approached    P. S. and   told   P. S.   that he had obtained    P. S. 's address   of

Willimantic, CT, from Snap Chat and had sent something to P.S.'s house. P.S, asked KAMALI

what he had sent and KAMALI responded that he had ordered gunparts. P.S. stated that                          KAMALI

asked him    if they could     go to P.S.'s house to see            if the packages had arived       and P.S. refused to

go with   him.   P.S. stated   firther that KAMALI told P.S. that              he had 9mm pistols and        "ARs" lbat

he kept in a building that     KAMALI's father owned. P.S.                 stated that   KAMALI never showed him

any of these weapons.

          11.    After speaking with P.S., WPD detectives met with KAMALI and his parents at

their residence located at28 Chapman Street in Willimantic, CT. KAMALI stated to investigators

that he lcrew about the gun parts that were shipped to P.S.'s house.                 KAMALI claimed          that he had

assisted P.S. in ordering them and that P.S. had obtained a pre-paid credit card from ìV.al-Mart to

make the purchase.     KAMALI         stated that, together, they ordered ali of the parts to make            a   working

9mm pistol and that they were then going to put                       it together themselves. KAMALI told             the

investigators that they had ordered an               80o/o   receivet and that they were going to mill        it out and

assemble    it.r KAMALI         stated that he did not think he was doing anything                   illegal. The \MPD

detectives explained to      KAMALI that he was allowed to order the parts but that assembling the


1
    An 80% receiver is a partially completed firearm frame that needs additional special tooling
and skills to complete to the point that it meets the federal definition of a firearm. 80% receivers
are not subject to federal firearms regulations.
                                                                5
           Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 6 of 22




firearm would be a violation of the law      as he   was not yet   2! years oid and could not own a pistol.
The investigators asked KAMALI          if   he owned any other firearms and he stated that he had

purchased an80o/o receiver for an AR-15. KAMALI took investigators to his room, where he was

storing the receiver, and provided it the investigators.

          72.     On March 21,2018, WPD detectives were contacted by Patrick S., the father                    of

P.S., who stated that he had received the additional package meant for his son. Patrick S. provided

                  'WPD.                                                                            jig utilized to
the package to            The package contained      m   80Yo   receiver for a Glock pistol,   a


properly drill the frame, and additional bits and parts to be used to drill and assemble the lower

portion ofthe frame. Ir total, three packages had been sent to Patrick S.'s residence which included

the 80% Glock frame, a Glock slide along with parts and tools to be utilized to frrlly assemble a

Glock   pistol. The parts had been       shipped from two different companies: Midway USA of

Columbia, MO and Glockstore.com of San Diego, CA.

                mlhmanttc Polfce Depff

          13.     During the week of September 30, 2018, WPD detectives were contacted by                       a


Confidential Source (CS-l) with information regarding KAMALL Because CS-l has provided

information to the IVPD in the past that has been corroborated, WPD deems him/her to be credible

and   reliable. CS-1 stated that he/she had been approached by KAMALI who had offered to sell

himlher   a   handgun anðJor an assault style long gun that KAMALI would assemble himself. CS-1

stated that   KAMALI      stated that he could legally order the parts to make the weapon.             KAMALI

stated that he \ryas aware that   it was illegal to sell the weapons but that they would not have any

serial numbers.    KAMALI      stated that he had sold a number of such firearms to various individuals




                                                         6
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 7 of 22




in the greater'Windham area. Shortly thereafter, WPD contacted the ATF Hartford Field Office

for assistance with the investigation.

        14.    A query of the ATF Federal Licensing System determined that neither KAMALI,

nor his father, Mohammad Kamali, who is also known to reside at the TARGET PREMISES,

possess a federai firearms license.

        15.    On October s,2}I9,members of the ATF Hartford Field Office contactedMidway

USA who provid.ed purchase history related to P.S. and KAMALI. The inforrnation provided by

Midway USA showed that on March 7,2018, a Glock Extractor Depressor Plunger                and a   Glock

Slide were purchased and a shipping address              in the namo of   P.S. at '

V/illimantic, CT" was provided. The contact email provided for this order was the TARGET

ACCOUNT. Additionall¡ Midway USA showed that on }day 4,2018,                   a purchase was made    in

the name of Moharnmad Kamali with a listed address of the TARGET PREMISES. This purchase

was for ammunition reloading die sets; a .223press        kit, and smokeless gun powder, all items used

in the reloading of ammunition.

        16.    On October 5,2018, this affiant contacted Glockstore.com who provided purchase

information related to the 80% pol1.rner Glock frame that was shipped to Patrick S. Glockstore.com

showed the contact email for the purchase as the TARGET ACCOIINT. They also showed that

the Internet Protocol ("IP) address atthe time the orderpaynent was processed,to be 68.185.116.4.

An IP address is, generally speaking,    a   unique identifier for a device that allows other devices to

identify it on a network.




                                                     7
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 8 of 22




       17.     The provider for the IP address of 68.185.116.4 was deterrnined to be Charter

Communications, which subsequently identified that IP address as being registered to Mohammad

Kamali at the TARGET PREMISES.

       18.     On October     17   ,2018, a Court Order, signedby The Honorable Sarah A.L. Merriam,

United States Magistrate Judge, District of Cor¡recticut, allowed for the installation of a pen

register for the TARGET ACCOLINT, authorizing the interception of the headers               of   email

mossages.

       19.     During   a   review of pen register data for the TARGET ACCO{INT, members of the

ATF determined that on October 23, 2018, the email                address received   an email from

midway.usa.com. Additionally, it was determined that on October 25,2018, the email address

received emails    from       sales@vizardsgunsandammo.com; apnl@tac-Ilc.com (subsequently

identified as the Tennessee Arms Company); and customerservice@lonewolfdist.com. Members

of the ATF Hartford Field Offi"ce determined that each of these email addresses are associated with

companies that make and distribute parts used in the assembly of firearms.

       20.     On October 26,2078, members of the ATF Hartford Field Office contacted Lone

V/olf Distributors and determined that on October 20,2018,      an order for a "Fullsize Po1y80 Frame

Completion Kit" was purchased by an individual providing a name of 'Joe kam." This individual

provided the TARGET PREMISES as the shipping address. In addition, the IP address used to

place the order was 68.185 .116.4, the IP address associated with the TARGET PREMISES. The

"Fullsize Po1y80 Frame Completion I(it" ordered on October 20,2018 is the prefinished version

of the Gloclc that an ATF Special Agent acting in an undercover capacity and whose true identity




                                                    8
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 9 of 22




is known to the affiant (hereinafter,   "lJC-l"), purchased from KAMALI on October 25,2018,         as


finther detailedbelow.

       21.     On that same date, members of the ATF Hartford Field Office contacted Tennessee

Arms Cgmpany and determined that on October 25,2018 an order for six 80% AR-i5 style

receivers was placed by an individual providing a name of "Moe Kam" and utilizing the TARGET

ACCOTINT as the associated email address. This individual provided a shipping addreçs of 919

Main Street, P.O. Box #474,28 Chapman Street, Willimantic, CT, whichis the address of the

Willimantic Post Office where KAMALI had the UC- 1 bring him on October         25   , 2018, so that he

could apply for a P.O. Box, as further detailedbelow.

                PACKAGES DELTVERED TO TIIE TARGET RESIDENCE

       22.     Also during the course of this investigation, law enforcement established through

the use of surveillance, V/illimarrtic Police Department queries, mail history queries, and other

public records searches that, KAMALI resided at 28 Chapman Street along with his parents,

Mohammad and Mahbobeh Kamali, and at least one juvenile sibling. Basedupon srrveiliance of

the TARGET RESIDENCE,         KAMALI       appears to be absent from the residence for long periods

during the daytime, while the parents remain present at the residence. However, around mid-

aftemoon hours, Mohammad Kamali (KAMALI's father) appears to leave the residence, and it is

believed that it is possible that he may work during the evening hours.

       23.     In addition to the October 20,2078 order from Lone Wolf that was delivered to the

TARGET PREMISES, as discussed above, law enforcement have confirmed that a nurnber of

simiiar packages have been delivered to the TARGET PREMISES in the name of KAMALI, in

the names of KAMALI's parents, Mohammad and Mahobobeh Kamali, and in a fictitious name


                                                  9
             Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 10 of 22




of 'oJoe Kam." Given the observed family schedule, it is unclear who is receiving the packages         of

parts, when they arrive, and/or where they are stored in the residence.

         24.       For example, a query with Midway USA detennined that in May of 2018 two

separate orders were placed in the name of Mohammad Kamali            (KAMALI's father), with a listed

date of birth    oflSl        and an address of 28 Chapman Street. The first item was for the purchase

of a reloading lcit for .223 caliber ammunition. The second order was for reloading supplies to be

used for the reloading        of ,223 cabber ammunition, 9mm caliber ammunition and .300 AAC

Blackout caliber rounds.

             25.   Although a query with the State        of Connecticut   Department   of Public   Safety

Firearms Permit and Regishation system showed Moharrmad Kamali has only three firearrns

registered in his name; two of which are 9mm pistols and the third is a .38 caliber revolver; he may

lawfully purchase the above-listed reloading kits for recreational pu{poses. Because                those

packages were delivered to the TARGET PREMISES in Mohammad Kamali's name,                     KAMALI,

who also resides in the residence, reasonably has access to those items.

             26.    Similarly, 1aw enforcement also determined on October 30, 2018 from information

provided by the U.S. Postal Service that on October 26,2018 and October          27   ,2018 two packages

were sent to Mahbobeh Kamali (KAMALI's mother) from Military Pawn & Surplus; on October

24,2018       a package   was sent to an individual named "Joe Kam" aÍ,28 Chapman Street from Optics

Planet; and on October 22,2078 an additional package was sent to 28 Chapman Street in the name

     ooJoe
of           Kam" from Lone Wolf Distributors. It is this affiant's belief that Joe Kam is a fictitious

name utilized by      KAMALI.




                                                     10
          Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 11 of 22




         27.      Given the volume of packages and the various names used on the packages being

delivered to the TARGET PREMISES, and the fact that several of those pachages were delivered

to KAMALI's mother or father          as the intended recipient,   it is possible that evidence, including

tools, equipment (such as reloaders), and ammunition, are maintained by the named recipients

within the TARGET PREMISES and that while KAMALI also resides in the TARGET

PREMISES, he continues to have access to these materials in firtherance of the charged conduct.

                                      CgNTROLLED PURCHASES

         28.      Unless otherwise specifi.cally noted,      all undercover controlled       purchases of

firearms conducted by       UC-l   described herein were audio and visually recorded. In each instance,

UC-l was provided with electronic surveillance             equipment and/or an ATF Special Purpose

Vehicle ("SPV') to accomplish the capture of these recordings. Also set forthbelow are excerpts

from conversations captured by recording devices worn by           UC-l. In the case of text messaging,

these quotes ïvere taken from        UC-l's undercover phone by this affiant or other Special Agents

either   by   contemporaneous review       of the message or by reviewing text message          exchanges

between UC-1 and KAMALI.

                          Controlled Purchase qf One (1,) Lone Gltn Sl/Ie Firearm
                                    frory.KAMALI on October 18

         29.       On October 16, 2018, UC-1, acting in an undercover capacity, received a text

message from      KAMALI utilizing telephone nurnber (xxx) xxx-l115. For all telephone            and text

message communication that follow in this report,          KAMALI    used (xxx)   xxx-l1i5   and UC-1 used


an undercover cellular telephone. The purpose of these specific text messages was              to arrange a

controlled purchase of a firearm by the UC-1 from           KAMALL During the exchange KAMALI
         o'Ur                                                                          ooCool,
wrote,          order   will be done to and it's alot higher quality." UC-l responded,         I will   be

                                                      11
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 12 of 22




out there on Thursday, mid afternoon good for you?" KAMALI replied that he would be ready to

meet UC-1 on Thursday, October 18, 2018.

        30.     On October 18, 2018, UC-l and KAMALI spoþe on the phone regarding the

impending purchase. KAMALI said that he had to sneak the firearm he was going to sell out of

his house because his parents did not know about his firearms dealings. KAMALI said that he

would call UC-1 back shortly but promised that he would get the firearm to him at some point

during the day. KAMALI called UC-1 back several moments later and stated that he would be

able to meet with him at 1510 hours and agreed to text      UC-l with the address of where to meet

him.   Several moments later,   UC-l received a text from KAMALI that read, "130 Chapman       Sheet

Wi1limantic."

        31.     On that same date, at approximately 1440 hours, surveillance was initiated on the

TARGET PREMISES. At approximately 1455 hours, UC-l traveled to the area of 123 Chapman

Street. Upon    arrlal, UC-1 attempted to reach KAMALI via calls and text for several minutes

without success. At approximately 1507 hours, surveillance units observed     a   silver sedan, which

was parked in the driveway of the TARGET PREMISES, pull out of the driveway and exit the

area. At approximately 1520 hours, UC-l received      a   text message from KAMALI that read, "Ok

give me 5 minutes." At approximately 1 513 hours, surveillance units observed KAMALI walking

on the property of the TARGET PREMISES, between the house and the garage, heading in a

northwestern direction on Chapman Street towards the location he agreed to meet UC-1.

         32. At approximately        1514 hours, while driving on Chapman Street,         UC-l   saw

KAMALI      and pulled over   in the area of 80 Chapman Street. KAMALI approached on foot and

entered the   ATF SPV. KAMALI directed UC-1 to aî           area where he could show the firearm to



                                                 12
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 13 of 22




UC-l   and put   it together. UC-l replied that he was not from the area and needed good directions.

KAMALI     stated that he thought that UC-1 was from Columbia, CT, as that was where many               of

his customers rüere from. KAMALI directed the UC-l to the area of the Willimantic Recreation

Park, locatedatTg Main Street,'Willimantic,     CT. KAMALI told UC-1 that it was the          area that he


used to go to so he could smoke marijuana.

         33.     Upon arrlval at that park, KAMALI took an upper receiver out of his pants and

handed   it to UC-l. KAMALI took the upper receiver and screwed         a   "flash hider" to the end of it.

KAMALI said that the "flash hider" would make the firearm quieter and would hide the flash.

UC-l   asked   KAMALI about his manufacturing process and KAMALI responded that the lower

receiverwas sometimes difficultto make. KAMALItoldUC-l thatthe firearmhe was sellingwas

classifled as an assault weapon and if UC-1 got caught with it he would be charged with a felony.

KAMALI put the upper and lower receiver together and UC-l             asked   KAMALI if the price     was


$400.00. KAMALI replied that the price was $500.00 and UC-1 handed KAMALI $500.00 in

recordedATF Agent Cashier funds.

         34,      KAMALI told UC-l that he would have a Glock pistol to sell him the following

week. UC-l replied that he would lil<e to purchase another .223 nfle along with the Glock.

KAMALI replied that the Glock pistol would have a silver slide with           a grey frame and would be

made from a'þolyrner       80." UC-l questioned KAMALI about where he got his parts from               and

KAMALI declined to answer. KAMALI            said that the Glock would have no serial mrmbers on          it

and that he would sell    it to UC-1 for $500.00. KAMALI     stated   firther that he made a $50 profit

for every Glock that he so1d.




                                                   13
              Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 14 of 22




             35.        On that same date, UC-1 exchanged a series of text messages with            KAMALI. At
                                                                         ooHey
approximately 2046 hours, UC-l received              a   text that read,       the fucking parts for the g are out

of stock could 3 hardware's do?" UC-1 replied, "3 of what                  i   got today?" KAMALI responded,

"Yes.   ,.   Sorry bout that not having the g the side a barrel are out of stock.       ..   Slide*." UC-1 repüed,

"Yes, can you have the          3   readyby the end ofnext week? Thursdayprob good for me again...Keep

loiking for the G, maybe will get back in stock." KAMALI responded, "They myplace restocks

on Mondays by the time              I order it's going to be too late so I'11 get u 3 Peace's of hardware...On

Thursday." UC-l replied, "ok i will see you on Thursday for those 3, maybe get a G or two the

week after ifparts are in." KAMALI responded, "Ok great ifthe parts aren't inbynext Wednesday

I will just pay the 70 extra out of my pocket...There's              a barrei and slide combo      for 70 more but

there not as good. . .Not trying to make u pay more than 500 each."               UC-l replied, "ok let me know,

if 3 too many i          can take fewer, but   i can def take all3." KAMALI responded, o'Donrt worry I'11

make the 3 happen. U better be flipping them for at least 800 each tho 1o1."

                      Teleohone and Text Communications Between UC-L and             KAMALI

             36.        On October 20,2018, UC-l received a text message from KAMALI that read,

"Fuck man there's too much demand I can't make the hardware and shit fast enough I can only get

u2hardware but I can get mags also." UC-1 replied, "Ok I will take the 2 with mags. Are you

sure you can do           2?" KAMALI responded, "Yeah I only can make up to 10 a week there's                  too

much demand... How many mags?...5?" UC-1 replied, "4 mags                             will be fine." KAMALI

responded, 'oIJ sure        I can get as many    mags as   u'want." UC-l replied, "4 is good for now."

             31   .     On October 23,2018,UC-1 retumed a call to          KAMALL KAMALI told UC-l that

he had already sold all of his firearm magazines and would not have any neïv magazines until


                                                             t4
           Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 15 of 22




Friday, October 26,2018. UC-l told KAMALI that he would wait on bhe magazines and would

just take the firearms when he saw KAMALI on Thursday. KAMALI said that he had two firearms

ready for UC-1. KAMALI stated that he felt bad only having two firearms available for UC-1

because the demand         for his product was so high. KAMALI said that he would bring a Glock

model 1 7 lower receiver to show to UC- 1 . UC- 1 told KAMALI that he would purchase the Gloclc

receiver even though        it wasn't a fully   assembled   pistol. KAMALI asked UC-l how much he

would be willing to pay for the Glock receiver, and UC-l told him $300.00. KAMALI stated that

he wanted $350.00, and         UC-i said that he worild pay that amount. KAMALI       stated that the two

.223 nfles wouldbe $500.00 each. KAMALI agreed to meet with UC-1 on Thursday and said that

he would have to assemble some parts for the fireartns in UC-1's vehicle when they met.

           38.       On October 24,2018, UC-l exchanged a series of text messages with KAMALI

during which KAMALI sent UC-1 photos of the Glock pistol frame he was going to sell him the

following day. During the exchange, KAMALI asked, "Ok after this week how many total

hardware and gs do u think want 2}?...Like how many do u want until u stop buying." UC-1

           ooI
replied,         can keep doing 3 or so .223s aweek for a while, as fot the Gs hold off unitl I can check

out the one I get tomorrow before I get more." KAMAT.I replied, "Ok sounds great."

   Contptrled Purchase qf Two (2.t AR-L5 St¿le Firearms and One (1,) GlockPístol-T)pe
                      Firearm.from KAMALI on October 25, 2018

           39.       On October 25,2}78,the UC-1 contacted KAMALI and agreedto meet inthe area

of 333 Prospect Street in Willimantic, CT. At approximately 1356 hours, UC-1 arrived in the area

andparked. Atapproximately 1358 hours, UC-l contactedKAMALIbyphone anddescribedhis

location. At that time, suweillance units observed KAMALI, wearing             a backpack, wallcing east


on Prospect Street toward          UC-l. At approximately 1359 hours, KAMALI           entered the front

                                                       15
           Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 16 of 22




passenger seat of the   ATF SPV    and he and   UC-l proceeded to travel to the Stop &       Shop parking

lot located on Main Street in Willimantic, CT. KAMALI told UC-l that he had all of the lower

receivers assembled and that he just had to attach the upper receivers to them. KAMALI then

showed UC-l the Glock pistol lower teceiver.

          40,    Upon arrival at the Stop & Shop parking lot, KAMALI remcved the upper and

lower receivers for two      Aþ15 style rifles from his bacþack,             along with several tools he

subsequently used to assemble the rifles. UC-1 commented that the Glock frame did not have a

serial mrmber and KAMALI replied, "None of these have serials, which is what you want."

KAMALI then assernbled both rifles while         seated   in the front   seat of the   ATF SPV. KAMALI

toid UC-l that the following week he would be able to start selling him "three." KAMALI then

stated,   "I'm just too much, um what you call it, demand." UC-l then told KAMALI that he was

concerned that    KAMALI might sell a gun to someone that would get caught and talk to law

enforcement. KAMALI replied, "'What they gonna say? The eigþeen year old is making ten guns

a fucking week?...That shits not gonna hold up in court." UC-1 subsequently reiterated that

KAMALI should neveÍ tell        anyone he was dealing     with him. KAMALI replied, "I deal with       so


many people, I could care less." Prior to the conclusion of the transaction, UC-1 confirmed with

KAMALI that he wanted $1,350 for the three guns. KAMALI told UC-1 that he "better at least

be getting two grand for this   shit." UC-1   stated that he \ryasn't charging that    much. KAMALI then

stated, 'owhen   I sell to lil<e my actual, uh, my real customers, uh, yeah they don't want any discount

price they want to pay the full price because they're mafta guys and they respect what I do." UC-

1   subsequentlyprovided KAMALI with $1,350 for the two rifles and the Glock frame. KAMALI




                                                     t6
          Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 17 of 22




and UC-1 agreed to meet again the following Thursday so that UC-1 could purchase three more

rifles.

          4I.   KAMALI then asked UC-1 to drive him to the Post Office             so he could acquire a

                           'While
large post office   box.            traveling to the post office, KAMALI stated that he had sold the third

rifle that he had prepared for UC-l to a friend that needed       it. KAMALI    stated that his friend had

a customer that was    going to charge "two grand" for the gun so KAMALI felt like he had to sell

the gun to his friend.     KAMALI also stated that he was about to purchase several lower receivers

all at once. UC-1 and KAMALI arrived at the post office, located at 919 Main Street in

Willimantic, CT, at approximatúy 1445 hours. Surveillance units observed KAMALI exit the

front passenger seat of the ATF SPV vehicle and enter the post office. At approximately 1515

hours surveillance units observed KAMALI exit the post office and walk out of the area.

          42.   The following day, on October 26,20l8,members of the ATF Hartford Field Office

contacted Lone Wolf Distributors and determined that on October 20,2018 an order for a "Fullsize

Po1y80 Framo Completion         Kit,"   rvas purchased   by an individual providing a name of 'Joe kam"

to be shipped to the TARGET PREMISES using the IP address associated with the TARGET

PREMISES. The "Fullsize Po1y80 Frame Completion Kit" ordered on this date is the prefinished

version of a Gloclc pistol, the same type of Glock pistol that KAMALI sold to UC-l during this

controlled purchase.

          43.   On that same date, members of the ATF Hartford Field Office contacted Tennessee

Arrns Company and determined that on October 25,2018 an order for six 80% AR-15 style

receivers was placed by an individual providing a narne of "Moe Kam" with and the email address

of the TARGET ACCOUNT. This individual provided a shipping address of 919 Main Street,


                                                         t7
        Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 18 of 22




                                      ATTACHMENT Ä

                                 PLACE TO BE SEARCHED

                      Location #t:28 Chapman Street, Willimantic, CT

This strucûre is a two story, single-family home that has light-green vinyl siding with white trim.
The building is located on Chapman Street in Willimantic, CT. There is a driveway and a two-
 car gatage on the property, just northeast of the residence. To the right of the front door the
residence is clearly marked with the number "28."
        Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 19 of 22




                                       ATTACHMENT B

                         DESCRIPTION OF'ITEMS TO BE SNIZED

                      Location #lz 28 Chapman Street, Willimantic, CT

The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use of which is or has been
used as the means of c<jmmitting a criminal offense, namely, violations of 18 U.S.C. $
922(a)(l)(lt) (the "TARGET OFFENSE"), including:

       a.      United States currency, money orders and other financial instruments that were
               documented during the course of the purchases made byATF or that can
               otherwise be shown to have been obtained through the unlawful distribution of
               firearms;

       b.      books, records, receipts, notes, ledgers, and other papers and documentation
               relating to the communication, orders and processing, storage, transportation,
               payment, acquisition andlor distribution of firearms, firearms parts, and/or tools
               and equipment used in the manufacture of firearms;

       c       records of firearms transactions; the evidence of financial transactions relating to
               obtaining, transferring, secreting or spending of sums of money made from
               engaging in firearms trafficking activities;

       d.      tools, drill bits, machining items and other evidence that supports the
               manufacturing of firearms;

       e       cellular telephones, mobile telephone bills and address books and any.other
               records or document reflecting the telephone numbers.

       f.      addresses or telephone numbers in books, papers, cellular telephones, tablets or
               computers, and their electronically stored contents, which reflect names,
               addresses, telephone numbers of and communications to or from their associates
               and/or clients in firearms trafficking activity and/or suppliers of firearrns, firearrns
               parts and/or tools and equipment used in the manufacture of firearms;
               photographs and videotapes of participants and associates in fireamts trafficking
               activity and property acquired as a consequence of firearrns trafficking activities;

        g.     fïrearms, ammunition and other weapons;

        h.     safes and other secure storage containers and their contents;

               identification documents and keys evidencing a possessory interest in premises,
               vehicles and storage containers.
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 20 of 22




                                       ATTACHMENT B

                          DESCRIPTION OF ITEMS TO BE SEIZED

                                    Location #2: Google' LLC

L      Information to be disclosed by the provider listed on the search warrant

       To the extent that the information described on the Search'Warrant is within the

possession, custod¡ or control of the provider, including any emails, records, files, logs, or

information that has been deleted but is still available to the provider, or has been preserved

pursuant to a request made under 18 U.S.C. $ 2703(Ð, the provider is required to disclose the

following information to the government for S60mohammadreza@ggul.com ("TARGET

ACCOUNT'), for the time period of March 7,20L8 to the present:

        à.     The contents of all emails associated with the TARGET ACCOLINT, including

stored or preserved copies of emails sent to and from the account, draft emails, the source and

destination addresses associated with each e-mail, the date and time at which each email was

sent, the size and length of each e-mail, and any and all attachments to each e-mail;

        b.      All records or other inforrnation regarding   the identificati.on of the TARGET

ACCOUNT, to include firll name, physical address, telephone numbers and other identifiers,

records of session times and durations, the date on which the TARGET ACCOLINT was created,

the length of service, the IP address used to register the TARGET ACCOUNT, log-in IP

addresses associated   with session times and dates, account status, account change history,

alternative email addresses provided during registration, methods of connecting, log files, and

means and soruce of paymont (including any credit or bank account number);

        c.      Any and all content of services utilized by the TARGET ACCOLTNT, including

but not limited to Android, Gmail, Blogger, Google Calendar, Google Chrome Sync, Google
         Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 21 of 22




Developers Console, Google Docs, Google Drive, Google Hangouts, Google MyMaps, Google

Payments, Google Photos, Google Play, Google Play Music, Google URL Shortener, Google*,

Wallet Transfer, V/eb & App Activity, iGoogle, Has Google Profile, Has Plusone, Location

History, V/eb History, mdYouTube;

        d.     All records or other information stored at any time by an individual using the

TARGET ACCOLINT, including address books, contact and buddy lists, calendar data, pictures,

and files;

        e,     All   records pertaining to communications between the provider and anyperson

regarding the account, including contacts with support services and records of actions taken; and

        f.     The identity, subscriber information, and account change history (but not the

contents) of any accounts that share abrowset cookie with the TARGET ACCOLTNT.

U.      Information to be seized by the government

        à.     All information described above in Section I, including photographs,      images,

videos, correspondence, communications, records, documents, electronic mail, electronic

messages, chats, chat logs, notes, and other materials, in any forrnat, that constitute fruits,

evidence and instrumentalities of the crime of dealing without a license in violation of 18 U.S.C.

$ 922(aX1)(A), including records of any purchase, sale, or other transaction concerning fïreaffns,

ammunition, or materials involved in the manufacture of firearms; records of communications

with any online retailer of firearrns materials or components; records pertaining to shipping or

storage of any transactions involving firearms materiãls or components; or records pertaining to

use ofpost office boxes.

        b.      Credit card, financial information, and other information, including, but not

limited to, bills and payment records, evidencing ownership of the TARGET ACCOUNT;
       Case 3:18-cr-00288-JCH Document 8 Filed 11/02/18 Page 22 of 22




      c.     Evidence of who used, owned, or controlled the TARGET ACCOUNT;

      d.     Evidence of the times the TARGET ACCOUNT was accessed orused; and

      e.     Passwords and encrytrltion keys, and other access information that maybe

necessary to access the TARGET ACCOUNT lísted on Search'Warrant.
